Citation Nr: 1641133	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-26 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an extraschedular rating for cyclitis, currently rated as 30 percent prior to November 8, 2008, and 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1966 to December 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the matter in January 2013 and June 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his July 2009 substantive appeal, the Veteran alleged that the current disability ratings assigned for his eye disability were inadequate.  The Veteran stated that the schedular ratings only accounted for impairment due to loss of vision, but not earnings impairment due to loss of depth perception.  The Veteran alleged that his self-employment servicing and cleaning swimming pools was frequently hindered because he was unable to determine the depth of water.  He could not differentiate if something was floating in the water or was on the pool floor.

In June 2015, the Board referred this matter to the Compensation Director for extraschedular consideration, noting the Veteran's contention that his schedular rating only accounted for impairment due to his loss of vision, but not earnings impairment due to loss of depth perception.  The Board additionally noted the Veteran's contention, that his self-employment servicing and cleaning swimming pools was frequently hindered because he was unable to determine the depth of water or something in the water, presented an "unusual situation." 
In March 2012, the Acting Director, Compensation Service, determined that an extraschedular rating was not warranted, finding, among other things, that the examinations of record did not provide any discussion as to whether the Veteran's lack of depth perception is related to his cyclitis.   

The Veteran has been afforded VA examinations in January 2008, April 2009, and July 2012 to address the severity of his service-connected cyclitis.  However, the VA examiners did not address whether the Veteran's assertions of a lack of depth perception are related to his service-connected cyclitis.  Therefore, an addendum opinion is necessary to address whether the Veteran's lack of depth perception is related to his service-connected cyclitis.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the examiner who conducted the July 2012 examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the relationship between the Veteran's lack of depth perception and his service-connected cyclitis.

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  

Thereafter, the examiner must address the following:

Is it at least as likely as not (a 50 % or better probability) that the Veteran's lack of depth perception is due to his service-connected cyclitis?  If the Veteran finds that the Veteran's lack of depth perception is due to the service-connected cyclitis, he or she must address the functional and occupational impact caused by the Veteran's lack of depth perception.

The examiner must include in the examination report the rationale for all opinions expressed.  

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  In that regard, if it is determined that the Veteran's lack of depth perception is due to his service-connected cyclitis, the AOJ shall rate such symptomatology accordingly pursuant to the Schedule for Rating Disabilities, or refer the matter to the Compensation Director for extraschedular consideration, as appropriate pursuant to 38 C.F.R. § 3.321(b).    

3.  If the benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




